People v Gnesin (2015 NY Slip Op 03482)





People v Gnesin


2015 NY Slip Op 03482


Decided on April 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2015

Tom, J.P., Sweeny, Manzanet-Daniels, Clark, Kapnick, JJ.


14964 20125/12

[*1] The People of the State of New York,	Dkt. Respondent,
vGene Gnesin, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Beth Fisch Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Tandra L. Dawson, J. at speedy trial motion; Juan M. Merchan, J. at hearing, nonjury trial and sentencing), rendered April 10, 2013, convicting defendant of attempted assault in the third degree and attempted endangering the welfare of a child, and sentencing him to a conditional discharge, unanimously affirmed.
The court properly denied defendant's speedy trial motion. The certificate of readiness filed by the People was not illusory (see People v Sibblies, 22 NY3d 1174, 1180 [2012]; People v Brown,  AD3d , 2015 NY Slip Op 02042 [1st Dept 2015]). The record supports the inference that even if the People might have preferred to call an uncooperative complainant as a witness, they were always prepared to proceed without her by relying on other evidence, as they ultimately did.
The court providently exercised its discretion in reopening the suppression hearing, after both sides had rested and presented oral argument but before any decision had been rendered, to allow the People to introduce additional testimony (see People v McCorkle, 111 AD3d 557 [1st Dept 2013], lv denied 24 NY3d 963 [2014]). Since the reopening occurred before the court had ruled on the motion, the restrictions on rehearings set forth in People v Kevin W. (22 NY3d 287, 289 [2013]) and People v Havelka (45 NY2d 636 [1978]) do not apply.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2015
CLERK